DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/429,199. 
Claims 1-10 are pending.
Claims 1-10 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification and claims appear to be a machine translation with frequent awkward phrasing and articles (“a,” “an,” “the”) missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines multiple “types,” such as “bending-type” and “T-type,” which renders the claimed invention indefinite since one would not know whether the term “type” broadens the term before it and if so what scope is covered by such broadening. For examining purposes and in light of the specification and drawings, it is recommended to remove the “type” terms from the claims, where such terms are not considered to broaden the claim limitations before them. Moreover, claims 2-10 are rendered indefinite for their dependencies upon claim 1.
Claim 1 initially defines a “diagonal web member” but later defines “two diagonal web member,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether three diagonal web members are required or whether the first diagonal member is instead two separate members as later defined. For examining purposes and in light of the specification and drawings, only two diagonal web members are required, where such two refer back to and further define the diagonal web member as previously defined. Claim 1 includes similar limitations with respect to the T-plates and are similarly rejected and interpreted. Moreover, claims 2-10 are rendered indefinite for their dependencies upon claim 1.
Claim 1 defines “the nut,” which lacks antecedent basis and renders the claimed invention indefinite since such a nut has not been previously defined and one of ordinary skill in the art would not know which nut is being referred back to. For examining purposes and in light of the specification and drawings, claim 1 is considered to introduce a nut for each bolt. Moreover, claims 2-10 are rendered indefinite for their dependencies upon claim 1.
Claim 5 defines “the disc spring,” which lacks antecedent basis and renders the claimed invention indefinite since such a disc spring has not been previously defined within the claims from which claim 5 depends. For examining purposes and in light of the specification and drawings, claim 5 is considered to introduce a disc spring and thus should instead define “a disc spring.” 
Claims 6-8 defines “the diagonal web,” when two diagonal web members have been previously defined and thus renders the claimed invention indefinite since one would not know which of the two diagonal web members is being referred back to. For examining purposes and in light of the specification and drawings, both diagonal web members are being referred back to in such an instance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2006/0144006) in view of Peterson (U.S. Patent 6,634,153).
Regarding claim 1, Suzuki et al. disclose a bending-type friction steel truss coupling beam for quick recovery after earthquake, wherein the bending-type friction steel truss coupling beam (beam #1 is constructed from steel) comprises an upper chord (the upper flange #8 of figure 15), a lower chord (the bottom flange #2 of figure 15), a web member (#4), T-plate (#70) and a friction device (#72);
the web member is vertically fixed between the upper chord and the lower chord (see figure 15); flanges of two T-plates (#70) are fixed on an upper surface at both ends of the upper chord, respectively (see figure 15, where both ends comprise of such plates #70 to attach the beam to a respective column #5);
the friction device comprises a T-type friction sliding plate (#72 and #9), a friction plate (#14), a cover plate (#13) and a friction type-high-strength bolt (#17); at both ends of lower surface of the lower chord (see figure 15), the friction plate (#14), T friction sliding plate (#72 and #9), friction plate (#14) and cover plate (#13) are installed in order (see figure 15); flange (#9) of the T-type friction sliding plate is provided with a long slot hole (#10) to enable slipping (see figure 8, where the flange #9 of figure 15 would similarly be provided with a slot for slipping), same circular bolt hole is processed on the friction plate, cover plate, and lower chord (see figures 8 and 15, where a bolt hole extends through the respective elements along with the long slot #10 in order to allow for slipping between such elements), and the position of the circular bolt hole corresponds to the position of the long slot hole on the T-type friction sliding plate (see figures 8 and 15), the friction device is connected and fixed with the lower chord by the friction type high-strength bolt and the nut (see figures 8 and 15, where nuts are used with each bolt #17); the cover plate, there is a gap between the cover plate, the lower chord and the flange end of the T-type sliding plate (see figure 15, where there is a gap between the cover plate #13, the left lower chord end, and the left or right end of the flange #9/72 of the T sliding plate as similarly depicted in the present application).
However, Suzuki et al. disclose the truss is an I-beam which comprises of an integrally formed web with two flanges and thus do not disclose two diagonal web members and a web member between upper and lower chords as defined. It is highly well known in the art, as evidenced by Peterson, that I-beams can instead be formed with diagonally and vertically extending web members in order to reduce the costs of constructing the I-beam by using less material yet providing a strong, structural member that can be used in structures subject to seismic events. Figure 5 of Peterson depicts the beam can be constructed so as to comprise of a vertical web member and two diagonally extending web members on either side of the vertically extending web so as to be symmetrical thereabout, where the upper ends of each web member are attached to an upper chord and the lower ends of each web member are attached to a lower chord and near the vertically extending web member. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to have constructed the beam of Suzuki et al. so as to comprise of a steel truss comprising of upper and lower chords with a vertically extending web member and symmetrical diagonal web members on either side of the vertically extending web member, as taught in Peterson, in order to reduce the costs of construction and weight of the beam while still providing a strong structural beam for use as needed during a seismic event.
Regarding claim 2, Suzuki et al. in view of Peterson render obvious the circular bolt holes on the lower chord, friction plate, and cover plate correspond to central position of the long slot hole on the T-type sliding plate, so as to ensure the displacement of forward and reverse sliding of the T-type sliding plate is equal (see figure 8 of Suzuki et al., where the bolt holes of the friction and cover plates are centrally positioned within the slot #10 so as to allow equal forward and rearward movement in the slots as needed).
Regarding claim 3, Suzuki et al. in view of Peterson render obvious the gap between the cover plate, the lower chord and the flange end of the T-type sliding plate is greater than the displacement when the T-type sliding plate slips (As depicted in figures 1, 8, and 15 of Suzuki et al., the gap between the cover plate and lower chord and the right or left end of the flange #9/72 of the sliding plate is to be greater than the displacement when the sliding plate slips in order to prevent the chord from sliding completely off of the plate #9 while also preventing hitting the rightmost edge of element #72 so as to allow the elements to properly slip.).
Regarding claim 6, Suzuki et al. in view of Peterson render obvious the T-shaped plate is welded or bolted (Suzuki et al.; bolted #31) with the upper chord; the diagonal web member is welded to the upper chord and the lower chord, and the web member is welded to the upper chord and the lower chord (Peterson discloses such web members can be welded to the respective chords as needed, where such features would be provided within Suzuki et al. as explained above).
Regarding claim 7, Suzuki et al. in view of Peterson render obvious the T-shaped plate and the upper chord are welded or bolted (Suzuki et al.; bolted #31); the diagonal web member and the upper chord and the lower chord are welded, the web member and the upper chord and the lower chord are welded (Peterson discloses such web members can be welded to the respective chords as needed, where such features would be provided within Suzuki et al. as explained above).

Claim(s) 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Peterson and Hayes (U.S. Publication 2014/0259993).
Regarding claims 4 and 5, Suzuki et al. in view of Peterson render obvious the claimed invention except for a disc spring under the bolt and nut. However, it is highly well known in the art, as evidenced by Hayes, that disc spring elements #64 are used in the art in order to maintain a tight connection between structural elements during and after seismic forces and loading. Therefore, it would have been obvious to have used disc springs, as taught in Hayes, with each of the bolt and nut assemblies of Suzuki et al. in order to maintain a tight connection between such structural elements before, during, and after seismic loading.
Regarding claim 8, Suzuki et al. in view of Peterson and Hayes render obvious the T-shaped plate is fixed with the upper chord by welding or bolt connection (Suzuki et al.; bolted #31); the diagonal web member is welded to the upper chord and the lower chord, the web member is welded to the upper chord and the lower chord (Peterson discloses such web members can be welded to the respective chords as needed, where such features would be provided within Suzuki et al. as explained above).

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Peterson, or in the alternative in view of Peterson and Sato (EP3192946).
Regarding claims 9 and 10, Suzuki et al. in view of Peterson disclose the friction plate is constructed from a synthetic rubber or the like, as taught in Suzuki et al., and thus considered to form a brake pad/plate as broadly defined. However, if the Examiner is considered to over broadly define the brake pad/plate limitations, it is highly well known in the art, as evidenced by Sato, that aluminum, brass, resin and rubber are known friction plate materials and it would have been obvious to have constructed the friction plate of Suzuki et al. out of brass, as taught in Sato, in order to provide the assembly with specific friction characteristics as needed and also since such materials are interchangeable with one another to yield the same predictable result of providing a friction plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635